     Case 2:19-cv-04575-SK Document 29 Filed 05/26/20 Page 1 of 2 Page ID #:919



 1 NICOLA T. HANNA
   United States Attorney
 2 DAVID M. HARRIS                                              JS-6
 3 Assistant United States Attorney
   Chief, Civil Division
 4 CEDINA M. KIM
 5 Assistant United States Attorney
   Senior Trial Attorney, Civil Division
 6 MARLA K. LETELLIER, CSBN 234969
 7 Special Assistant United States Attorney
         Social Security Administration
 8       160 Spear Street, Suite 800
 9       San Francisco, CA 94105
         Telephone: (415) 977-8928
10       Facsimile: (415) 744-0134
11       Email: Marla.Letellier@ssa.gov
   Attorneys for Defendant
12
13                         UNITED STATES DISTRICT COURT

14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16 DOROTHY ANNIE NICHOLSON,              No. 2:19-cv-04575-SK
17
          Plaintiff,                     JUDGMENT OF REMAND
18
19               v.
20 ANDREW SAUL, Commissioner of
21 Social Security,
22            Defendant.
23
24
25
26
27
28
      Case 2:19-cv-04575-SK Document 29 Filed 05/26/20 Page 2 of 2 Page ID #:920



1          The Court having approved the parties’ Stipulation to Voluntary Remand
2 Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
3 (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT
4 IS HEREBY ORDERED, ADJUDGED AND DECREED that the above captioned
5 action is remanded to the Commissioner of Social Security for further proceedings
6 consistent with the terms of the Stipulation to Remand.
7
8
9
10 DATED: May 26, 2020
11                                       HON. STEVE KIM
                                         UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Judgment of Remand                     1
